Citation Nr: 1634141	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the file.  

In May 2014, the Board remanded this matter for further development. The record indicates that the Agency of Original Jurisdiction (AOJ) substantially complied with the requested development and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran suffered injuries to his right and left knees while playing football, during his active service.  

2. The Veteran's current bilateral knee disability, diagnosed as medial  meniscal changes and degenerative joint disease, is a result of his in-service injuries to his right and left knees.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.307. 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2010, the Veteran filed a claim for service connection for a bilateral knee disability.  After resolving the benefit of the doubt in favor of the Veteran, the Veteran's claim has been granted.

In light of the favorable determination regarding the issue adjudicated on appeal, no discussion of compliance with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is necessary

Service Connection, Generally

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Id.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1335; but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

Service Connection for a Bilateral Knee Disability

The Veteran asserts that his current bilateral knee disability is the result of an in-service injury sustained playing football.  During his Board hearing in April 2014, the Veteran reported that he was tackled at the knees while playing football at Ft. Campbell, Kentucky.  He reported that he sought treatment at TMC number five.  He underwent x-rays of his knees and was placed on crutches.  

The service treatment records that have been associated with the claims file are silent as to any injury or disability of either knee.  A separation examination in June 1978 and a "Report of Medical History" completed at that time do not mention any history of injury to either knee.  It is unclear, however, whether all of the Veteran's treatment records have been associated with the claims file.  A letter from a records officer at the Army Hospital at Ft. Campbell indicates that medical records from the Veteran's service were not of record and may have been destroyed.  

In April 2014, the Veteran submitted buddy statements regarding the circumstances of his in-service injuries.  A friend from high school, B.W.H., stated that he recalled "encountering [the Veteran] in the fall of 1977, while home on leave and seeing him on crutches."  He stated that he was informed that the Veteran had injured his knee while playing football at Ft. Campbell.  Another statement from, S.G., also stated that he saw the Veteran on crutches as the result of a right knee injury sustained at Ft. Campbell.  

The Veteran was provided a VA examination by an orthopedic physician in June 2014.  The Veteran reported that injured his right knee, while playing football in 1977.  He stated that he was placed on crutches for a period of time and later was found to have medial meniscal tears and degenerative joint disease of both knees, right greater than left.  Upon review of the Veteran's file, the examiner opined that it was as likely as not that the Veteran's knee conditions were secondary to, or were the result of, his military service.  The examiner stated that review of the Veteran's testimony provided evidence necessary to provide a nexus between his current disabilities and his in-service injuries. 

In October 2014, another medical opinion was obtained from a VA medical officer.  The medical officer opined that it was less likely than not that the etiology of the Veteran's claimed right and left knee conditions were related to his time in military service because of the 30 year gap between alleged right knee active duty condition and his current bilateral meniscal conditions and degenerative joint changes affecting the right and left knees.  The medical officer stated that the Veteran's knee conditions were consistent with the Veteran's normal and natural aging process.  Further, it was noted that, while medical literature indicates that tears in the meniscus of the knee are commonly due to sports-related injuries, in many cases there is no identifiable cause for a meniscal tear.   

After resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a bilateral knee disability is warranted.  First, the Board finds the lay statements of B.W.H. and S.G. that the Veteran was using crutches due to a knee injury in the fall of 1977 to be competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77.  

Additionally, the Board finds the medical opinion provided by the June 2014 VA examiner to be of greater probative value than the opinion provided by the VA medical officer.  First, the May 2014 Board remand requested that a medical opinion be obtained to address "the Veteran's and his friends' competent, credible lay assertions that he has a bilateral knee disorder since service," in the determination as to whether his currently diagnosed bilateral knee disorder is related to service.  The opinion of the medical officer largely focuses on the "lack of sufficient supportive subjective and objective medically-based, clinical evidence for [the claimed conditions.]"  Conversely, the June 2014 examiner supports the rationale for his opinion with the competent, credible statements provided by the Veteran regarding his in-service injuries.  As the medical officer did not sufficiently address the competent, credible lay testimony of record, the Board finds the opinion of the VA medical officer to be of less probative weight than the opinion provided by the June 2014 VA examiner.  See Buchanan, 451 F.3d at 1334 (2006).  

Further, the Board notes that the medical officer also noted a lack of "new material evidence," despite the Board's finding in the May 2014 that new and material evidence had been presented to reopen the claim of service connection for a bilateral knee disability.  The medical examiner also stated that the opinion of the VA examiner was not understandable for direct connection.  While truncated, the opinion of the June 2014 VA examiner was discernable; and, therefore, the medical officer should have addressed the contents of this opinion.  These factually inaccurate statements reflect a cursory review of the claims file and further reduce the probative value of the opinion provided by the medical officer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.)

Accordingly, the Board finds that the opinion provided in June 2014 coupled with the credible lay statements of record at least place the evidence of a nexus between the Veteran's reported in-service knee injuries and his current bilateral knee disability into equipoise.  Therefore, after resolving the benefit of the doubt in the favor of the Veteran, the Board finds that service connection for the Veteran's bilateral knee disability is warranted.  See Gilbert, 1 Vet. App. at 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304.


ORDER

Entitlement to service connection for a bilateral knee disability is granted. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


